Citation Nr: 0109124	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a chronic disability resulting from an 
undiagnosed illness. 

2.  Entitlement to service connection for a respiratory 
disorder, including as a chronic disability resulting from an 
undiagnosed illness.  

3.  Entitlement to service connection for bilateral foot 
fungus, including as a chronic disability resulting from an 
undiagnosed illness.  

4.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to an initial rating in excess of 20 percent 
for a service-connected undiagnosed illness manifested by 
chronic fatigue, headaches, generalized migratory joint and 
muscle pain, memory loss, stress and sleep disturbance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1975 and from November 1990 to June 1991.  He served 
in the Southwest Asia Theater of operations from January 1991 
to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for respiratory and skin 
disabilities and for a rating in excess of 20 percent for the 
already service-connected undiagnosed illness will be 
addressed in the remand section of this decision.  





FINDINGS OF FACT

1.  The RO has provided notice to the veteran and assisted 
him in the development of his claims, thereby satisfying the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000.   

2.  The veteran has a bilateral foot fungus diagnosed as 
tinea pedis and onychomycosis; the evidence does not show 
that the disorder had its onset during or is otherwise 
related to active military service.

3.  The veteran's chest pain has been attributed to known 
clinical diagnoses, including hiatal hernia; the veteran does 
not have a service-related disability that is manifested by 
chest pain symptoms, either diagnosed or undiagnosed.  

4.  The evidence shows that the veteran does not have PTSD 
and that his current psychiatric disability is the result of 
post-service stressors.  


CONCLUSIONS OF LAW

1.  Bilateral foot fungus, including as a chronic disability 
resulting from an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.303, 3.317 (2000).  

2.  Chest pain as a chronic disability resulting from an 
undiagnosed illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303, 3.317 
(2000).  

3.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records for the veteran's first period of 
active service do not show findings or a diagnosis of 
bilateral foot fungus, chronic chest pain or a psychiatric 
disorder.  The October 1975 separation examination report 
shows that the lungs and chest, heart, skin and feet were 
normal at that time.  Psychiatric examination was normal.  

The post-service medical evidence does not show a diagnosis 
of a cardiovascular disorder or a psychiatric disorder during 
the initial post-service year.  

The RO obtained copies of private medical records, which are 
dated from 1979 to 1988, in support of the veteran's claim.  
The veteran was hospitalized in September 1979 for pneumonia.  
He was hospitalized in June 1980 and April 1981 for kidney 
stones and in February 1982 with a history of upper 
respiratory infection and paroxysmal coughing.  The diagnosis 
was bronchitis.  The veteran was hospitalized in May 1982 
with complaints of right knee pain.  The veteran was again 
hospitalized in February 1988 for a kidney stone.   

When the veteran underwent a quadrennial Army Reserve 
examination in January 1983 he denied a history of skin 
diseases, foot trouble, pain or pressure in the chest and 
various psychiatric symptoms.  On a March 1987 quadrennial 
examination he again denied skin diseases, foot trouble, pain 
or pressure in the chest, and psychiatric symptoms.  

The service medical records for the veteran's second period 
of active service do not show findings or a diagnosis of a 
foot fungus, skin disorder, chronic chest pain or a 
psychiatric disorder.  On the March 1991 separation 
examination his lungs and chest, heart, skin and feet were 
normal, as was his psychiatric status.  In a report of 
medical history the veteran reported denied ever having had 
foot trouble, skin diseases, pain or pressure in the chest, 
depression or excessive worry, and nervous trouble of any 
sort.  

In May 1991 the veteran completed a Southwest Asia 
Demobilization - Redeployment Medical Evaluation form, 
reporting that he had a rash, skin infection, or sores, and 
denied having fever, fatigue, weight loss, or yellow 
jaundice; swelling of lymph nodes, stomach, or other body 
parts; cough or sinus infection; stomach or belly pain, 
nausea, diarrhea, or bloody bowel movements; urinary 
problems; and, recurrent thoughts about his experiences 
during Desert Shield/Desert Storm.  He also denied having any 
reason to believe he was exposed to chemical or germ warfare 
and stated that he was unaware of any other medical problems 
at that time.  

In August 1991 the veteran filed his original application for 
service connection.  Only high blood pressure was claimed.  

When the veteran underwent a VA examination in September 
1991, he related having been diagnosed with hypertension in 
1985 and that his blood pressure was fairly well controlled 
on medication.  Other significant medical history was noted 
as childhood asthma, knee surgery, a right shoulder injury 
and kidney stones.  Physical examination showed that the skin 
was normal.  Examination of the cardiovascular and 
respiratory systems was normal, as was a chest x-ray.  The 
feet were noted to be normal, and the veteran was noted to 
have no psychiatric problems.  The diagnoses were essential 
hypertension and post operative knee surgery. 

When the veteran underwent a VA Persian Gulf medical 
examination in December 1993, he reported that he had not 
been in Kuwait or Iraq during the Persian Gulf war.  A review 
of systems revealed problems of weight gain and some chest 
pain on exertion or with stress, which was noted to suggest 
angina. The veteran also reported having had a rash on his 
hands and arms while in Saudi Arabia and for a few months 
after his return and thickening of his toenails for two 
years.  He believed that the rash on his hands and arms was 
due to fly bites or fleas and indicated that the rash had 
cleared within two months and not returned.  He reported 
having inhaled some smoke in Saudi Arabia without serious 
side effects.  It was also reported that he had noted 
thickening of his toenails shortly after his Persian Gulf 
service.  Physical examination in December 1993 revealed that 
the veteran's chest was normal in shape and symmetrical, and 
the lungs and heart were normal to inspection, palpation and 
auscultation.  The extremities were normal except for 
thickening of the toenails, which the examiner stated was 
probably fungal.  A skin examination showed the skin was 
normal in color and texture.  The impressions were thickening 
of the toenails, obesity, hypertension, history of kidney 
stones and possible angina.  

The veteran filed an application for service connection for 
multiple disorders in March 1994, most of which he related to 
his initial period of active service.  In regard to his 
Persian Gulf service, he claimed hypertension, sand packed in 
the left ear, a skin rash and bumps, foot fungus, chest pain 
and stress.   

A VA chest x-ray examination in September 1994 was normal.  
On a VA general medical examination in October 1994, the 
veteran stated that he began having chest pain after 
returning from Saudi Arabia.  Physical examination of the 
skin disclosed a pilonidal cyst over the lower sacral area.  
Examination of the cardiovascular and respiratory systems was 
normal.   Examination of the feet showed tinea pedis and 
onychomycosis.  The diagnoses included onychomycosis and 
tinea pedis.   

On a VA hypertension examination in October 1994, the veteran 
complained of shortness of breath on exertion and edema of 
the legs.  Following examination the diagnoses were essential 
hypertension and right-sided congestive heart failure, 
probably related to exogenous obesity and also might be 
related the veteran's chronic lung condition, which might be 
related to his recurrent bronchitis.  

VA medical records, dated from 1993 to 1996, reflect that in 
March 1994 there was a diagnosis of adjustment disorder with 
mixed emotional features.  During a separate examination the 
veteran complained of little bumps all over his body.  The 
examiner noted the presence of benign fibromas of the right 
temple, scattered seborrheic lesions of the face, left leg 
and hand, and four small pedunculated seborrheic lesions near 
and on the right eyelid.  These were all benign.  The 
diagnoses were anxiety and depression, fungus of the 
toenails, and stress related chest pain.  The veteran was 
seen in May 1994 for questionable fungus of the feet.  The 
examiner noted onychomycosis.  The records show that the 
veteran was seen in the mental health clinic.  The diagnosis 
was adjustment disorder with mixed emotional features.  The 
records show follow-up for the veteran's foot problems, with 
diagnoses of onychomycosis.  In January 1996 an 
electrocardiogram (EKG) was positive.  

In March 1996 the veteran submitted statements from co-
workers and former service personnel.  The co-workers stated 
that the veteran's physical and mental health deteriorated 
since his return from the Persian Gulf.  The servicemembers 
indicated that they had symptoms similar to the veteran's, 
including PTSD, shortness of breath, chest pains and skin 
rash.  In September 1996 the veteran submitted another 
statement from one of the co-workers and two statements other 
servicemen with whom he served.  The co-worker stated that he 
noticed the veteran had had a recurrent skin rash on the 
chest and hands as well as other physical problems since his 
return from the Persian Gulf.  The former servicemen stated 
that the veteran had physical problems while in the Persian 
Gulf and multiple medical problems since his return, 
including chest pain, shortness of breath, a rash and heart 
problems.  In a September 1996 statement one of the former 
servicemen who submitted the March 1996 statement recalled 
that the veteran developed a skin rash on the chest and hands 
in June 1991 and that he developed other medical problems.  

The veteran underwent a VA Persian Gulf examination in 
December 1995.  On systems review the examiner noted that the 
veteran experienced shortness of breath on mild exertion and 
chest tightness on mild-to-moderate exertion.  The veteran 
also complained of depression.  On physical examination, the 
chest appeared normal.  The lungs were clear to auscultation 
and there were no rales, wheezes, or rhonchi.  Cardiovascular 
examination showed a regular rhythm and there was no murmur 
or gallop.  Skin examination showed no lesions.  A chest x-
ray was normal, and EKG showed sinus bradycardia with right 
axis deviation.  The impressions included sinus bradycardia 
and dyspnea on mild exertion.  

The evidence includes a Persian Gulf Registry Questionnaire, 
which was completed in December 1996.  The veteran indicated 
that he was exposed to smoke, fumes, chemicals and other 
agents.  He described his health after Persian Gulf service 
as poor and his degree of disability as severe.  The veteran 
reported having numerous symptoms that began after his 
Persian Gulf service and had persisted, including coughing, 
difficulty breathing or shortness of breath, tightness in his 
chest, an irregular heartbeat, skin rashes and depression.  

In August 1997 the veteran submitted statements from a co-
worker and from four former servicemembers.  The co-worker 
stated that the veteran's physical and mental health 
deteriorated since his return from the Persian Gulf.  The 
former servicemembers indicated that they had been aware of 
the veteran's ongoing symptoms since his Persian Gulf 
service, including PTSD, heart problems, shortness of breath, 
chest pains and skin rash.  In September 1996 the veteran 
submitted another statement from one of the co-workers and 
two statements from other servicemen with whom he had served.  
The co-worker stated that he noticed the veteran had had a 
recurrent skin rash on the chest and hands as well as other 
physical problems since his return from the Persian Gulf.  
The former servicemen stated that the veteran had physical 
problems while in the Persian Gulf.

The evidence includes VA outpatient treatment records, dated 
from January to September 1997, the majority of which show 
treatment for mental health problems, including depression.  
Some of these records show that the veteran complained of 
multiple physical problems.  In April 1997 the assessments 
included arteriosclerotic heart disease (ASHD) and 
onychomycosis.  

At his personal hearing in October 1997 the veteran testified 
that he had had recurrent chest pain since his return from 
Saudi Arabia and problems with his toenails since that time.  
Transcript, pp. 7-8 (Oct. 1997).  He also testified of having 
breathing problems on only minimal exertion since returning 
from Saudi Arabia.  Tr., pp. 10-11.  He testified as to the 
stressful events he experienced while in the Persian Gulf, 
including multiple scud missile attacks, and stated that he 
had not had a diagnosis of PTSD.  Tr., pp. 11-12.  

The veteran underwent a VA PTSD examination in December 1997.  
The examiner reviewed the veteran's medical records and 
recorded the veteran's medical, occupational, military and 
social history.  The veteran related that during his service 
in the Persian Gulf he was not directly involved in combat 
activities but was subjected to incoming missile attacks and 
was in some danger.  The examiner noted that in reviewing the 
veteran's records he could not find any specific diagnosis 
other than an indication that the veteran suffered from 
anxiety and depression and that there was much family stress.  
The veteran was afforded a medical examination and diagnostic 
testing.  The examiner explained that the veteran had a 
strong tendency toward somatization and his overall picture 
showed he was a somatically focused individual who was 
experiencing high levels of anxiety at that time.  The 
diagnoses were adjustment disorder with mixed anxiety and 
depressed mood and somatoform disorder.  The examiner stated 
that "[t]his veteran clearly does not have a history which 
suggests posttraumatic stress disorder.  Although he was 
exposed to stressful events during the Persian Gulf, his 
symptoms seem to be largely the result of the chronic stress 
associated with his spouse's serious mental illness and his 
son's somewhat antisocial behavior."  

The veteran also underwent a VA general medical examination 
in December 1997.  The examiner recorded the veteran's 
history of medical problems.  The veteran stated that he 
developed substernal chest pain three years earlier that 
radiated to the back.  He denied shortness of breath and 
dyspnea on exertion with the chest pain.  The veteran stated 
that he was prescribed nitroglycerin tablets, which he took 
sublingually and this occasionally provided relief.  He also 
reported that he had been diagnosed with fungus of both big 
toes.  Following physical examination and diagnostic studies, 
the relevant diagnoses were chest pain secondary to hiatal 
hernia and onychomycosis of both the right and left big toes.  

VA outpatient treatment records dated from October 1998 to 
August 1999 reflect ongoing treatment for mental health 
problems.  The veteran also complained of physical problems 
on several occasions.  

In August 1999 the veteran submitted statements from his 
spouse, his parents, and several friends, who stated that the 
veteran's physical and mental health had deteriorated since 
his return from the Persian Gulf.  They also stated that they 
observed the veteran's symptoms, which included chest pain, 
breathing problems and skin rash.  

At his videoconference hearing in May 2000 the veteran 
testified that he had first noticed foot fungus and toenail 
problems between 1991 and 1993 after he returned from the 
Persian Gulf.  Tr., p. 13.  He also testified that he began 
having recurrent chest pain in 1994, which occurred with 
stressful situations.  Tr., pp. 29-30.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

Service connection requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and certain specified chronic 
diseases develop to a degree of 10 percent or more within one 
year from date of service separation, then such diseases may 
be service connected even though there is no evidence of such 
disease in service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.).  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i)  became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii)  
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2)  For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3)  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4)  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5)  A disability referred to in 
this section shall be considered service- connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  

(c)  Compensation shall not be paid under this section: (1)  
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2)  if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)  if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d)  For purposes of this section: (1)  the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2)  the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  

38 U.S.C.A. § 1117(a) (West 1991); 38 C.F.R. § 3.317 (2000).  

A claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1)  
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2)  the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3)  objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  See Neumann v. West, 14 Vet. App. 12, 
22-23 (2000).  




Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, none of the 
claims was denied by the RO as not well grounded, and the RO 
has met its notice and duty to assist obligations to the 
veteran under the new legislation.  The veteran was provided 
the required notice and information for completing his claims 
and establishing service connection in various letters, 
ratings decisions, and statements and supplemental statements 
of the case.  Her was also notified of the applicable laws 
and regulations and as to what evidence was needed to 
establish entitlement to service connection.  The RO has 
assisted him in obtaining evidence, afforded him VA 
examinations, and afforded him the opportunity to testify at 
a hearing, and submit evidence and argument, and has done so.  
There is no indication that there are additional available 
records pertinent to the claims that have not been requested 
or obtained.  Thus, the RO has satisfied the notice and duty 
to assist requirements and the veteran will not be prejudiced 
by the Board deciding the merits of his claims without 
remanding the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49,747 
(1992).      

As an initial matter, the Board notes that the evidence shows 
the veteran had active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  His DD Form 214 reflects that he served in the 
Southwest Asia theater of operations during the Gulf War from 
January 1991 to May 1991.  

Bilateral Foot Fungus

The veteran seeks service connection for bilateral foot 
fungus.  At his RO hearing the veteran testified that he has 
had problems with his toenails since his return from Saudi 
Arabia.  However, at his videoconference hearing the veteran 
testified that he first noticed foot fungus and toenail 
problems between 1991 and 1993 after he returned from the 
Persian Gulf.  In any event, he did not claim any type of a 
foot or toenail condition when he filed his initial claim for 
service connection in August 1991.  

There is no evidence of a foot/toenail fungus during or 
between the veteran's periods of active duty, and his March 
1991 separation examination report shows that the skin and 
the feet were normal at that time.  In the report of medical 
history the veteran denied ever having foot trouble or skin 
diseases.  However, when he completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation report in May 
1991, he answered yes to a question of whether he had any 
rash, skin infection, or sores.  This was not further 
described. 

Although there have been several diagnoses of post-service 
foot fungus, the earliest was a few years after service.  
During the VA general medical examination in October 1994, 
there were diagnoses of tinea pedis and onychomycosis and VA 
outpatient records also show follow-up for this on multiple 
occasions.  Additionally, the examiner who performed the VA 
general medical examination in December 1997 diagnosed 
onychomycosis of both the right and left big toes.  However, 
these examiners did not attribute the fungal disorder to the 
veteran's service and they provided medical diagnoses for 
condition.  Thus, as the symptoms were attributed to known 
clinical diagnoses, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  See Neumann v. West, 
14 Vet. App. at 23.  

With respect to direct service connection, the evidence shows 
that although the veteran has tinea pedis and onychomycosis, 
neither was shown during or at separation from service or for 
a significant period thereafter.  Moreover, there is no 
competent evidence that tinea pedis or onychomycosis is 
related to active service.  In fact, the veteran himself has 
given inconsistent accounts as to when this condition had its 
onset, with one account that he noticed the problem sometime 
between 1991 and 1993, the latter date being about two years 
after service.  

The determinative issue in this case involves medical 
causation and medical diagnosis; therefore, competent medical 
evidence is required.  See Grottveit, 5 Vet. App. at 93 
(citing Murphy, at 81).  A lay person is competent to testify 
only as to observable symptoms.  See Savage; Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

The only evidence submitted relating bilateral foot fungus to 
active service consists of lay statements, which do not 
constitute competent evidence.  Grottveit, 5 Vet. App. at 93 
(Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are not 
applicable in this case because the evidence does not show 
that a foot fungus was noted during active service or that 
the veteran had a chronic foot condition during active 
service.  

The Board finds that the veteran's bilateral foot fungus has 
been attributed to known clinical diagnoses of tinea pedis 
and onychomycosis, and the preponderance of the competent and 
probative evidence shows that these conditions had their 
onset after the veteran's Persian Gulf service and that they 
are not otherwise related to service.  Thus, service 
connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.317 (2000).  

Chest Pain

The service medical records for the veteran's first period of 
active service do not show chronic chest pain, and all 
pertinent findings were normal on the October 1975 separation 
examination.  There also is no diagnosis of a cardiovascular 
disorder during the initial post-service year.  Additionally, 
the service medical records for the veteran's second period 
of active service do not show chronic chest pain and when he 
completed a March 1991 report of medical history he denied 
ever having pain or pressure in the chest.  Examination at 
that time showed that the lungs and chest, and the heart were 
normal.  Additionally, the veteran did not mention chest pain 
in his initial claim for service connection.  Thus, the 
evidence does not show any chronic chest pain during either 
period of service.  

At his RO hearing the veteran testified that he has had 
recurrent chest pain since his return from Saudi Arabia and 
at his Board hearing he indicated that he began having 
recurrent chest pain in 1994, which occurred with stressful 
situations.  In support of his claim are multiple statements 
from family, co-workers and former service personnel.  To the 
extent that they tend to support the presence of chest pain, 
such could be based only on what they were told by the 
veteran or others inasmuch as chest pain is not observable.   

A diagnosis of chest pain by itself would not satisfy the 
criteria for presenting a current disability.  The Court has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

During the VA general medical examination in December 1997, 
the examiner recorded a history of the veteran's medical 
problems.  The veteran then stated that he had developed 
substernal chest pain three years earlier, which would have 
been a few years after service, and described it as radiating 
to the back.  He also stated that nitroglycerin tablets 
occasionally provided relief.  Based on the physical 
examination and diagnostic studies, the diagnosis was chest 
pain secondary to hiatal hernia.  The veteran is not seeking 
service connection for hiatal hernia and it is not shown in 
the service medical records.  Private medical records, dated 
in January 1997, show that he was evaluated for Barrett's 
esophagus and had acid reflux that was causing chest pain.  
The veteran also is not seeking service connection for 
Barrett's esophagus and such is not shown until long after 
his last period of active service.  Thus, inasmuch as the 
veteran's chest pain has been attributed to known clinical 
diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  See Neumann v. West, 14 Vet. 
App. at 23.  

Additionally, with respect to direct service connection, it 
is again noted that the evidence shows chest pain has been 
attributed to hiatal hernia and acid reflux, neither of which 
is shown until years after his last period of active service.  
During a VA Persian Gulf medical examination in December 
1993, the examiner stated that the veteran had some chest 
pain on exertion or with stress, which was diagnosed, as was 
possible angina.  However, cardiovascular disease is not 
service connected.   In March 1994 the veteran was noted to 
have chest discomfort that was thought to be due to stress.  
This was approximately three years after service and the 
veteran was experiencing stress due to family problems at 
that time.  

There is no competent/medical evidence that the veteran has 
chest pain due to an undiagnosed illness or due to any 
service related cause.  Lay statements regarding his chest 
pain can not establish that he has an underlying disability 
manifested by chest pain and that such is related to service.  
Those matters require medical expertise.  Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In sum, the veteran is not shown to have begun experiencing 
chest pain after his second period of service and the 
preponderance of the evidence shows that it is due to a known 
clinical entity.  Although the medical evidence is not 
entirely consistent as to what the entity is, none of the 
possible causes is service-related.  Accordingly, service 
connection for chest pain is not warranted, including on the 
claimed basis that it is a chronic disability resulting from 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.317 (2000).  




PTSD

The veteran seeks service connection for PTSD.  He contends 
that he witnessed multiple stressful events during service in 
the Persian Gulf.  The veteran submitted several statements, 
which outline these events.  At his RO hearing he testified 
as to the stressful events he experienced while in the 
Persian Gulf, which included scud missile attacks.   

The initial question is whether there is competent medical 
evidence showing a medical diagnosis of PTSD.  The service 
medical records for the veteran's first period of active 
service do not show findings or a diagnosis of a psychiatric 
disorder and his psychiatric status was normal on the October 
1975 separation examination.  

There is no diagnosis of a psychiatric disorder until after 
the veteran's period second period of active duty.  At the 
time of his March 1991 separation examination his psychiatric 
status was normal and he denied ever having depression or 
excessive worry, or nervous trouble of any sort.  In May 
1991, when he completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation questionnaire, 
the veteran denied having recurrent thoughts about his 
experiences during Desert Shield/Desert Storm.  

The initial post-service medical evidence showing a medical 
diagnosis of a psychiatric disorder is the March 1994 
examination report, which includes the diagnosis of 
adjustment disorder with mixed emotional features.  A 
separate examination report includes the diagnoses of anxiety 
and depression.  The remaining medical records show numerous 
follow-up visits to the mental health clinic for depression 
symptoms, with diagnoses of adjustment disorder with mixed 
emotional features.  None of medical records shows a 
diagnosis of PTSD.  

The determinative issue in this case involves medical 
causation and medical diagnosis; therefore, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93 (citing 
Murphy, at 81).  A lay person is competent to testify only as 
to observable symptoms.  See Savage; Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.  

The only evidence of record that specifically addresses the 
issue of whether the veteran has a diagnosis of PTSD and 
whether it is related to any incident or event of active 
service consists of the December 1997 VA PTSD examination.  
The examiner reviewed the veteran's medical records and 
recorded the veteran's medical, occupational, military and 
social history.  The veteran indicated that while in the 
Persian Gulf he was not directly involved in combat 
activities but he was subjected to incoming missile attacks 
and was in some danger.  Following the examination the 
diagnoses were adjustment disorder with mixed anxiety and 
depressed mood and somatoform disorder.  The examiner 
specifically noted that the veteran clearly did not have a 
history suggesting posttraumatic stress disorder and that 
although he was exposed to stressful events during the 
Persian Gulf, his symptoms seemed to be largely the result of 
the chronic stress associated with his family problems.  
Thus, the examiner ruled out PTSD despite the veteran's 
history of stressors experienced while stationed in the 
Persian Gulf.  

To the extent that the veteran and other laypersons believe 
that he has PTSD, they are not competent to determine the 
etiology of the veteran's psychiatric problems or to render 
medical diagnoses.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

Thus the preponderance of the competent and probative 
evidence shows that the veteran does not have PTSD (and it 
does not link any other psychiatric disorder to service).  
Thus, it is concluded that claimed PTSD was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (2000).   




ORDER

Service connection for bilateral foot fungus, including as a 
chronic disability resulting from an undiagnosed illness, is 
denied.  

Service connection for chest pain as a chronic disability 
resulting from an undiagnosed illness is denied.

Service connection for PTSD is denied.  


REMAND

In regard to the issue of service connection for a skin 
disorder (other than tinea pedis and onychomycosis), claimed 
as due to an undiagnosed illness, it is noted that on the 
March 1991 service separation examination the veteran denied 
a history of skin diseases.  However, when he completed a 
Southwest Asia Demobilization - Redeployment Medical 
Evaluation questionnaire, he reported that he had a rash, 
skin infection, or sores, which were not otherwise explained.  
At that time he also denied having any reason to believe he 
was exposed to chemical or germ warfare.  

On a VA general medical examination in October 1994, the 
final diagnoses were nephrolithiasis of the right kidney, 
pilonidal cyst, onychomycosis, tinea pedis, restrictive 
ventilatory defect, resolved hepatitis A and hypertension.  

When the veteran underwent a VA Persian Gulf examination in 
December 1995, examination of the skin showed no lesions.  
However, at the time of a VA examination in December 1997, 
the veteran was noted to have mild erythema, approximately 
four to six centimeters (cm.) in diameter, on the upper chest 
and lower neck anteriorly, and two to three erythematous 
macular papular lesions on the anterior lower sternum.  He 
stated that after his return from the Persian Gulf, he began 
to experience several red raised bumps with a rash on his 
upper chest and lower neck area that was associated with only 
hot weather.  He denied itch, pain and scaling, and stated 
that the bumps involved primarily the lower neck, upper chest 
and the middle part of the sternum, and that the bumps would 
wax and wane.  The diagnoses included skin rash and bumps 
that were characterized as undiagnosable.  

At his videoconference hearing the veteran testified that he 
first experienced a skin rash while in the Persian Gulf and 
that he had missed two weeks of work during the prior year 
because he had a rash that prevented him from using clothing.  
He reported that the rash involved his chest, stomach area, 
under his arms, around his waist, between his legs, his knees 
and his hands.  

In light of the fact that the December 1997 VA examination 
was performed by a general medical examiner rather than a 
dermatologist, a remand is warranted for another examination 
by a specialist to determine whether any rash or bumps can be 
diagnosed or are in fact undiagnosable.   

In regard to the claim of service connection for a 
respiratory disorder claimed as due to an undiagnosed 
illness, the evidence shows that the veteran had childhood 
asthma and pneumonia prior to his Persian Gulf service.  
Also, during reserve examinations in the 1980s he reported a 
history of chronic or frequent colds, asthma, and shortness 
of breath, and it was noted that he had upper respiratory 
infections about three times a year, and shortness of breath 
if he ran more than a few miles at an easy pace.  On a March 
1987 examination he gave a history that included shortness of 
breath, sinusitis, and chronic or frequent colds, and denied 
pain or pressure in the chest and chronic cough. 

In January 1991, during his Persian Gulf service, the veteran 
complained of a nonproductive cough assessed as an upper 
respiratory infection.  On the March 1991 separation 
examination his lungs and chest were normal.  He reported a 
history of chronic or frequent colds, sinusitis, asthma, 
shortness of breath, and chronic cough, along with non-
respiratory symptoms, and denied having had pain or pressure 
in the chest.  

As noted above, when the veteran completed a Southwest Asia 
Demobilization - Redeployment Medical Evaluation 
questionnaire in May 1991 he denied having fever, fatigue, 
weight loss, and cough or sinus infection, among other 
conditions.  He also denied having any reason to believe he 
was exposed to chemical or germ warfare and stated that he 
was unaware of any other medical problems at that time

A VA chest x-ray examination in September 1994 was normal.  
When the veteran underwent a VA general medical examination 
in October 1994, he reported a history of having been 
hospitalized for a high fever, cough and chest pain in 1973 
and for pneumonia in 1974, and that he had had recurrences of 
pneumonia until 1989.  He also stated that he had had 
repeated upper respiratory infections for years and still 
experienced upper respiratory symptoms.  Examination of the 
cardiovascular and respiratory systems was normal, although 
pulmonary function (PFT) studies were noted to reveal a very 
mild restrictive ventilatory.  However the actual PFT report 
is not of record.  The diagnoses included restrictive 
ventilatory defect.   

At the time of a VA hypertension examination in October 1994, 
the veteran complained of shortness of breath on exertion and 
edema of the legs.  The diagnoses were essential hypertension 
and right-sided congestive heart failure, which was thought 
probably to be related to exogenous obesity and also possibly 
related to the veteran's chronic lung condition, which might 
be related to his recurrent bronchitis.  

On a VA Persian Gulf examination in December 1995, the 
veteran's complaints included shortness of breath on 
exertion, which reportedly began in 1993.  The veteran's 
history was noted to be positive for heart disease, 
hypertension and pneumonia.  On systems review the examiner 
noted that the veteran experienced shortness of breath on 
mild exertion and chest tightness on mild-to-moderate 
exertion.  On physical examination, the chest appeared normal 
and the lungs were clear to auscultation.  There were no 
rales, wheezes, or rhonchi.  A chest x-ray was normal, and 
EKG showed sinus bradycardia with right axis deviation.  The 
impressions included sinus bradycardia and dyspnea on mild 
exertion.  

On a VA examination in December 1997 the veteran stated that 
he began to have a respiratory condition after his return 
from the Persian Gulf, indicating that on occasion he would 
suddenly feel the need to take a quick, deep breath as if he 
were short of breath.  He denied having a cough, but stated 
that he had dyspnea on exertion when he walked fast for any 
extended distance.  Although pulmonary function tests were 
noted to show a mild restrictive defect, inspiratory effort 
was described as poor.  The clinical diagnoses included 
respiratory condition, undiagnosable, and shortness of 
breath.  

At his videoconference hearing in May 2000 the veteran 
testified that he had been diagnosed as having bronchitis at 
the VA one week earlier.  Transcript, p. 7 (May 2000).  He 
also testified that he had had breathing problems between the 
ages of 6-to-10, but did not have any further breathing 
problems or shortness of breath until 1994 after he returned 
from the Persian Gulf.  Tr., pp. 24-25.  

In light of the reported diagnosis of bronchitis after the 
December 1997 diagnoses of "respiratory condition, 
undiagnosable" and shortness of breath, and the fact that 
the December 1997 diagnoses were made by a general medical 
examiner, it is concluded that the veteran should be afforded 
a comprehensive pulmonary examination to determine the 
correct diagnosis for any respiratory condition.  

Finally, it is noted that at his May 2000 hearing the veteran 
testified that his service-connected undiagnosed illness 
symptoms have increased in severity and that he has been 
receiving treatment for his symptoms. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The veteran should identify where he 
has received recent VA or other treatment 
or evaluation for his service-connected 
undiagnosed illness manifested by chronic 
fatigue, headaches, generalized migratory 
joint and muscle pain, memory loss, 
stress, sleep disturbance, skin rash and 
shortness of breath.  He should provide 
the same information for his respiratory 
and skin problems.  He should 
specifically identify where and by whom 
he was told he had bronchitis in the 
spring to 2000.  The RO should obtain all 
medical records that have not already 
been obtained.  

3.  After any additional evidence has 
been obtained and associated with the 
claims folders, the veteran should be 
afforded comprehensive dermatology and 
pulmonary examinations by appropriate 
board certified or board eligible 
specialists, if available, to obtain 
additional information regarding his 
claim of skin and respiratory symptoms as 
chronic disabilities resulting from an 
undiagnosed illness.  The RO should 
provide the examiners a list of the 
symptoms the veteran is claiming are 
manifestations of an undiagnosed illness. 
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.

(a) Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the appropriate specialty.

(b) Each examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c) Skin examination: The examiner should 
determine whether the veteran has 
objective evidence of a skin condition.  
If so, the examiner should note whether 
it is at least as likely as not that the 
manifestations are attributable to a 
known diagnostic entity or entities.  Any 
indicated scrapings or other diagnostic 
studies should be accomplished.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after the veteran's departure 
from service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

(d) Respiratory examination: The examiner 
should determine whether the veteran has 
objective evidence of a 
pulmonary/respiratory condition.  If so, 
the examiner should note whether it is at 
least as likely as not that the 
manifestations are attributable to a 
known diagnostic entity or entities, 
including bronchitis.  In that regard, 
any indicated radiographic, pulmonary 
function or other diagnostic studies 
should be accomplished.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after the veteran's departure 
from service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

(e) All opinions expressed should be 
supported by reference to pertinent 
evidence. If either examiner disagrees 
with any opinions contained in the claims 
file which contradict his or hers, the 
reasons for the disagreement should be 
set forth in detail.

4.  The RO should also afford the veteran 
for a comprehensive VA medical 
examination to determine the 
manifestations and severity of his 
service-connected undiagnosed illness 
manifested by chronic fatigue, headaches, 
generalized migratory joint and muscle 
pain, memory loss, stress, and sleep 
disturbance.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should perform or obtain all necessary 
diagnostic studies.  The veteran's 
complaints and the objective findings 
should be reported in detail.  Any 
additional examinations deemed necessary 
to properly evaluate the disability 
should be conducted.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should then readjudicate the remaining 
claims.  If any benefit sought on appeal 
remains denied, the veteran and any 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals


 


